EXHIBIT 10.35

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT dated this 28th day of June, 2004
(this “Amendment”), is made by and among UFP Technologies, Inc., a Delaware
corporation, Moulded Fibre Technology, Inc., a Maine corporation, Simco
Industries, Inc., a Michigan corporation, and Simco Automotive Trim, Inc., a
Michigan corporation (collectively, the “Borrowers”), and Fleet Capital
Corporation (the “Lender”).

 

WHEREAS, the Borrowers and the Lender are parties to a Credit and Security
Agreement dated as of February 28, 2003, as amended by that certain First
Amendment to Credit Agreement dated as of March 24, 2004 (as further amended,
modified, restated and supplemented, the “Credit Agreement”); and

 

WHEREAS, the Borrowers and the Lender desire to amend certain provisions of the
Credit Agreement, all subject to the terms, conditions and limitations set forth
herein;

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties hereby agree as follows:

 

1.             Capitalized Terms.

 

Capitalized terms used herein which are defined in the Credit Agreement have the
same meanings herein as therein, except to the extent that such meanings are
amended hereby.

 

2.             Amendments.  Subject to the satisfaction of the terms and
conditions set forth in Section 6 hereof, the Borrowers and the Lender agree
that the Credit Agreement is hereby amended, effective as of the date of this
Amendment, as follows:

 

(a)           Amendments to Section 1.1 of the Credit Agreement.

 

(i)            Section 1.1 of the Credit Agreement is amended by the addition
thereto, in appropriate alphabetical order, of the following definitions:

 

“‘Forming Equipment’ means the equipment and machinery to be purchased from R+S
Technik GmbH by the Borrowers using the proceeds of the Forming Equipment Term
Loan pursuant to Purchase Order Number 790249, and constituting Forming Line
Number lines 1 through 17.

 

“‘Forming Equipment Term Loan’ means the $1,500,000 Forming Equipment Term Loan
to be made by the Lender as provided in Section 2.2A(a).”

 

“‘Forming Equipment Term Loan Funding Date’ means the date upon which all of the
conditions set forth in Section 5 of the Second Amendment are satisfied, or are
waived by the Lender in accordance with Section 10.2 of this Agreement.”

 

“‘Forming Equipment Term Loan Maturity Date’ means June 30, 2010, or such
earlier date as provided in Section 2.7 or Section 9.1.”

 

--------------------------------------------------------------------------------


 

“‘Forming Equipment Term Note’ means the promissory note, substantially in the
form of Exhibit A-4 annexed hereto, issued by the Borrowers in favor of the
Lender and evidencing the Forming Equipment Term Loan.”

 

“‘Second Amendment’ means the Second Amendment to Credit Agreement dated as of
June 28th, 2004 among the Borrowers and the Lender.”

 

“‘Second Amendment Effective Date’ means the date upon which all of the
conditions set forth in Section 4 of the Second Amendment are satisfied, or are
waived by the Lender in accordance with Section 10.2 of this Agreement.”

 

(ii)           Section 1.1 of the Credit Agreement is amended by deleting the
definitions of “Borrowing Base,” “Loan Documents,” “Loans,” “Non-Financed
Capital Expenditures,” “Post-Default Rate” and “Term Loans” in their entirety
and replacing them with the following new definitions:

 

“‘Borrowing Base’ means, at the relevant time of reference thereto, an amount
determined by the Lender by reference to the most recent Borrowing Base
Certificate/Collateral Update Certificate delivered to the Lender pursuant to
Section 2.1(b) which is equal to the sum of:

 

(a)           85% of Eligible Accounts, provided that at no time shall more than
$500,000 in the aggregate of all outstanding Eligible Accounts arise from the
sale of tooling to account debtors, plus

 

(b)                           the lesser of:

 

(i)            the sum of:

 

(A)          50% of Eligible Raw Material Inventory,

 

plus

 

(B)           50% of Eligible Finished Goods Inventory,

 

and

 

(ii)           $3,500,000, minus

 

(c)           the Availability Reserve, minus

 

(d)           reserves for foreign exchange and interest rate derivative
exposure and such other reserves as the Lender in its reasonable credit judgment
shall deem appropriate from time to time;

 

In determining the Borrowing Base from time to time, the Lender may, but shall
not be required to, rely upon reports or analyses generated by the Credit
Parties (including, without limitation, Borrowing Base Certificates/Collateral
Update Certificates) and reports or analyses generated by or on behalf of the
Lender.  Notwithstanding anything to the contrary set forth herein, the Lender
may in its reasonable credit judgment at any time and from time to time, adjust
the percentages of

 

2

--------------------------------------------------------------------------------


 

Eligible Accounts, Eligible Raw Materials Inventory, Eligible Finished Goods
Inventory and undrawn amount of Documentary LCs included within the Borrowing
Base.”

 

“‘Loan Documents’ means this Agreement, the Revolving Credit Note, the Equipment
Term Note, the Real Estate Term Note, the Forming Equipment Term Note, the
Control Agreements, the Mortgages, the Stock Pledge Agreement, the Hazardous
Materials Indemnity Agreement, and any other instruments or documents executed
and delivered or to be delivered to the Lender from time to time pursuant to
this Agreement, as the same may be supplemented and amended from time to time in
accordance with their respective terms.”

 

“‘Loans’ means the Revolving Loans, the Equipment Term Loan, the Real Estate
Term Loan and the Forming Equipment Term Loan.”

 

“‘Non-Financed Capital Expenditures’ means Capital Expenditures paid in cash and
not financed with Indebtedness for borrowed money; provided that Capital
Expenditures financed with the proceeds of Revolving Loans shall be deemed to
constitute “Non-Financed Capital Expenditures” for purposes of this Agreement;
provided however, that the portion of Forming Equipment expenditures financed
with the proceeds of Revolving Loans shall not be deemed to constitute
“Non-Financed Capital Expenditures” for purposes of this Agreement.”

 

“‘Post-Default Rate’ means, (i) for Term Loans and Revolving Loans, a rate per
annum equal to the Adjusted Base Rate plus the Applicable Margin plus two
percent (2%), and (ii) for Forming Equipment Term Loan, a rate per annum equal
to the Adjusted Base Rate plus two percent (2%).”

 

“‘Term Loans’ means, collectively, the Equipment Term Loan, the Real Estate Term
Loan and the Forming Equipment Term Loan.”

 

(b)           Amendment to Section 2.2 of the Credit Agreement.  Section 2.2 of
the Credit Agreement is amended by the addition thereto of the following new
Section 2.2A:

 

2.2A        Forming Equipment Term Loan.  Notwithstanding anything to the
contrary set forth in Section 2.2, the Forming Equipment Term Loan shall be
governed by this Section 2.2A:

 

(a)           Funding of the Forming Equipment Term Loan.  Subject to the terms
and conditions set forth below, the Lender agrees to fund the Forming Equipment
Term Loan in four separate (4) draws as follows:

 

(i)            The Lender agrees to fund $512,408.00 of the Forming Equipment
Term Loan on the Forming Equipment Term Loan Funding Date.

 

(ii)           Upon the request of the Borrowers, the Lender agrees to fund an
additional $256,204.00 of the Forming Equipment Term Loan within one Business
Day after the satisfaction of the following terms and conditions:

 

(A)          The Lender shall have received evidence in form and substance
satisfactory to the Lender in its commercially reasonable judgment that the
Forming Equipment (including all components thereof) has been delivered by R+S
Technik GmbH to a shipping agent (the “Approved Shipping Agent”) approved by the
Borrowers and the Lender, and at a ocean port acceptable to the

 

3

--------------------------------------------------------------------------------


 

Borrowers and the Lender, and that title to the Forming Equipment has been
transferred from R+S Technik GmbH to the Borrowers;

 

(B)           The Lender shall have received a facsimile copy of the bill of
lading for the Forming Equipment from the Approved Shipping Agent, and
confirmation that the Approved Shipping Agent has mailed the original bill of
lading to the Lender by a recognized international mail courier; and

 

(C)           The Lender shall have received:  (1) evidence that the Borrowers
have obtained replacement value casualty insurance on the Forming Equipment with
an insurance company, with such deductibles, and covering such terms and risks
as are at all times satisfactory to the Lender in its commercially reasonable
judgment, (2) evidence that such policy of insurance provides for at least 30
days prior written notice to the Lender of any modifications or cancellation of
such policy, and (3) a certificate from the Borrowers’ insurance broker that
such insurance is in full force and effect and that the Lender has been named as
loss payee thereunder.

 

(iii)          Upon the request of the Borrowers, the Lender agrees to fund an
additional $603,287.00 of the Forming Equipment Term Loan within one Business
Day after the satisfaction of the following terms and conditions:

 

(A)          The Lender shall have received evidence in form and substance
satisfactory to the Lender in its commercially reasonable judgment that the
Forming Equipment has been received, fully assembled and is operating in the
Borrowers’ facility at 6077 Fulton Industrial Park Boulevard in Atlanta,
Georgia;

 

(B)           The Lender shall have filed a financing statement filed as a
fixture filing in the proper office in the State of Georgia, for the purpose of
perfecting its security interest in the Forming Equipment, and shall have
received evidence that as of the date of such funding, the Forming Equipment is
not subject to any Liens (other than those in favor of the Lender); and

 

(C)           The Lender shall have received an acknowledgement letter from Orix
Financial Services in form and substance satisfactory to the Lender
acknowledging that it has no security interest in or lien on the Forming
Equipment.

 

(iv)          Upon the request of the Borrowers, the Lender agrees to fund the
remaining $128,101.00 of the Forming Equipment Term Loan within one Business Day
after the Lender shall have received a certificate signed by a Designated
Financial Officer and otherwise in form and substance satisfactory to the Lender
in its commercially reasonable judgment certifying that (A) the Forming
Equipment is performing to specifications, (B) the Forming Equipment has been
accepted by the Borrowers, and (C) the Borrowers are required to deliver the
final payment to R+S Technik GmbH for the Forming Equipment; provided that the
Lender shall have no obligation to fund the fourth and final amount of the
Forming Equipment Term Loan if the Borrowers have not satisfied the conditions
set forth in this subsection (iv) within two months after the date of the
funding of the third portion of the Forming Equipment Term Loan pursuant to
Section 2.2A(a)(iii).

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Lender shall have no obligation to fund any
amounts of the Forming Equipment Term Loan (x) if the Forming Equipment Term
Loan Funding Date shall have not occurred, or (y) on or after the date that is
fifteen months after the Second Amendment Effective Date.  Principal amounts of
the Forming Equipment Term Loan that have been repaid or prepaid may not be
reborrowed.

 

(b)           Interest on the Forming Equipment Term Loan.  Subject to
Section 2.3 hereof, the outstanding principal amount of the Forming Equipment
Term Loan shall bear interest at a rate per annum equal to the Adjusted Base
Rate.  Notwithstanding the foregoing, (i) any portion of the Forming Equipment
Term Loan which is not paid when due shall automatically bear interest until
paid in full at the Post-Default Rate, (ii) during the period when any Event of
Default of the type described in clauses (g), (h) or (i) of Section 9.1 shall
have occurred and be continuing, the outstanding principal balance of the
Forming Equipment Term Loan shall automatically bear interest, after as well as
before judgment, at the Post-Default Rate, (iii) if there shall occur and be
continuing any Event of Default (other than an Event of Default of the type
described in clauses (g), (h) or (i) of Section 9.1), following written notice
delivered to the Borrowers from the Lender, the outstanding principal balance of
the Forming Equipment Term Loan shall bear interest, after as well as before
judgment, at the Post-Default Rate during the period beginning on the date such
Event of Default first occurred, and ending on the date such Event of Default is
cured or waived.  Accrued interest on the outstanding principal balance of the
Forming Equipment Term Loan shall be payable in arrears on the first day of each
month; provided that interest accrued at the Post-Default Rate shall be payable
on demand, and all accrued interest on the Forming Equipment Term Loan shall be
payable on each date that any portion of the principal of the Forming Equipment
Term Loan shall be payable hereunder and on the Forming Equipment Term Loan
Maturity Date.  All interest hereunder shall be computed on the basis of a year
of 360 days, and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(c)           Repayment of Forming Equipment Term Loan.  The Borrowers hereby
unconditionally promise to pay to the Lender monthly principal installments in
respect of the Forming Equipment Term Loan on the first day of each month,
commencing on the first day of the first month after the earlier of (i) the date
that is fifteen months after the Second Amendment Effective Date or (ii) the
date of the funding of the fourth and final portion of the Forming Equipment
Term Loan pursuant to Section 2.2A(a)(iv); provided that if the fourth and final
portion of the Forming Equipment Term Loan is not funded within two months after
the date of the funding of the third portion of the Forming Equipment Term Loan
pursuant to Section 2.2A(a)(iii), the monthly payments of principal described
above shall commence on the first day of the month following the date that is
two months after the funding of such third portion of the Forming Equipment Term
Loan.  Payments of principal shall be paid in equal monthly installments in
amounts sufficient to amortize the outstanding principal balance of the Forming
Equipment Term Loan through the Forming Equipment Term Loan Maturity Date.  To
the extent not previously paid, the Forming Equipment Term Loan shall be due and
payable in full on the Forming Equipment Term Loan Maturity Date.

 

(d)           Loan Account.  The Lender shall maintain in accordance with its
usual practice an account evidencing the indebtedness of the Borrowers to the
Lender in respect of the Forming Equipment Term Loan, including the amounts of
principal and interest payable and paid to the Lender from time to time
hereunder.  The entries made in the account maintained pursuant to this
subsection 2.2A(d) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of the Lender to
maintain such account or any error

 

5

--------------------------------------------------------------------------------


 

therein shall not in any manner affect the obligation of the Borrowers to repay
the Forming Equipment Term Loan in accordance with the terms of this Agreement.

 

(e)           Forming Equipment Term Note.  Prior to the Second Amendment
Effective Date, the Borrowers shall prepare, execute and deliver to the Lender
the Forming Equipment Term Note evidencing the Borrowers’ obligations in respect
of the Forming Equipment Term Loan.

 

(f)            Forming Equipment Term Loan Termination Fee.  In connection with
any prepayment of the Forming Equipment Term Loan that occurs on or prior to the
third anniversary of the Second Amendment Effective Date, the Borrowers shall:
(i) notify the Lender in writing of such termination at least 60 days prior to
the date of such prepayment; (ii) repay the entire principal balance of, and all
accrued interest and fees owing with respect to, the Forming Equipment Term
Loan, and (ii) pay to the Lender a termination fee equal to $20,000.

 

(c)           Amendments to Section 2.3 of the Credit Agreement.

 

(i)            Section 2.3(a) of the Credit Agreement is amended by deleting the
last sentence thereof, and replacing it with the following new sentence:

 

“The Borrowers shall not be permitted to select any Eurodollar Interest Period
for any Eurodollar Borrowing that ends after the Revolving Credit Maturity Date,
the Equipment Term Loan Maturity Date, the Real Estate Term Loan Maturity Date
or the Forming Equipment Term Loan Maturity Date.”

 

(ii)           Section 2.3(b) of the Credit Agreement is amended by deleting the
first sentence thereof, and replacing it with the following new sentence:

 

Each Eurodollar Borrowing shall bear interest during the applicable Eurodollar
Interest Period at a rate per annum equal to the Eurodollar Rate plus the
Applicable Margin; provided, however, that the Forming Equipment Term Loan shall
bear interest during the applicable Eurodollar Interest Period at a rate per
annum equal to the Eurodollar Rate plus 2.75%.

 

(d)           Amendment to Section 2.7(a) of the Credit Agreement. 
Section 2.7(a) of the Credit Agreement is amended by deleting the second
sentence thereof, and replacing it with the following new sentence:

 

“The Borrowers shall have the right at any time and from time to time to prepay
the Term Loans in whole or in part, subject to prior notice in accordance with
subsection 2.7(d), subject to the payment of any amounts due under
subsection 2.3(g), and, with respect to the Forming Equipment Term Loan, subject
to the provisions of Section 2.2(f) and, if the Term Loans are repaid in full,
subsection 2.5(d), and provided that each such prepayment of the Term Loans
shall be in an amount that is at least equal to $250,000 or any greater multiple
of $100,000.”

 

(e)           Amendment to Article 7 of the Credit Agreement.  Article 7 of the
Credit Agreement is hereby amended by the addition thereto of the following new
Section 7.15:

 

“7.15  Landlord’s Waiver and Consent for Atlanta, Georgia Property.  Within 60
days after the Second Amendment Effective Date, the Lender shall have received a
Landlord’s Waiver and Consent, in form and substance satisfactory to the Lender,
executed by InSite Real Estate Development, L.L.C. with respect to the
Borrower’s leased property located at 6077 Fulton Industrial Park Boulevard,
Atlanta, Georgia.”

 

6

--------------------------------------------------------------------------------


 

(f)            Amendment to Section 8.10 of the Credit Agreement.  Section 8.10
of the Credit Agreement is amended by deleting subsection (a) thereof in its
entirety, and replacing it with the following new subsection (a):

 

(a)           Fixed Charge Coverage Ratio.  The Credit Parties shall not permit
the Fixed Charge Coverage Ratio for each fiscal period set forth below to be
less than the ratio set opposite such period:

 

Period

 

Minimum Fixed
Charge Coverage Ratio

 

January 1, 2004 through June 30, 2004

 

0.75 to 1.00

 

 

 

 

 

January 1, 2004 through September 30, 2004

 

0.80 to 1.00

 

 

 

 

 

Any period of four consecutive fiscal quarters ending on or after December 31,
2004

 

1.00 to 1.00.

 

 

(g)           Amendment to Section 9.1 of the Credit Agreement.  Section 9.1 of
the Credit Agreement is amended by adding the following new subsection (q):

 

“9.1(q)    the Borrowers shall have failed to deliver the original bill of
lading for the Forming Equipment referred to in 2.2A(a)(ii)(B) within 5 Business
Days after the funding of the Forming Equipment Term Loan made in accordance
with Section 2.2A(a)(ii).”

 

(h)           Addition of Exhibit A-4 to the Credit Agreement.  Exhibit A-4 is
hereby added to the Credit Agreement in the form attached hereto.

 

3.             No Default; Representations and Warranties, etc.  The Borrowers
hereby represent, warrant and confirm that: (a) the representations and
warranties of the Credit Parties contained in Article 5 of the Credit Agreement
are true and correct on and as of the date hereof as if made on such date
(except to the extent that such representations and warranties expressly relate
to an earlier date); (b) after giving effect to this Amendment, the Borrowers
are in compliance with all of the terms and provisions set forth in the Credit
Agreement and the other Loan Documents; (c) after giving effect to this
Amendment, no Default has occurred and is continuing; and (d) the execution,
delivery and performance by the Borrowers of this Amendment (i) have been duly
authorized by all necessary action on the part of the Borrowers, (ii) will not
violate any applicable law or regulation or the organizational documents of any
Borrower, (iii) will not violate or result in a default under any indenture,
agreement or other instrument binding on any Borrower or any of its assets, and
(iv) do not require any consent, waiver or approval of or by any Person (other
than the Lender) which has not been obtained.

 

4.             Conditions to Effectiveness.  The effectiveness of this Amendment
shall be subject to the satisfaction of the following conditions precedent:

 

(a)           the Lender shall have received counterparts of this Amendment duly
executed by each of the Borrowers;

 

(b)           the Lender shall have received a Forming Equipment Term Note duly
executed by each of the Borrowers;

 

7

--------------------------------------------------------------------------------


 

(c)           the Lender shall have received a Certificate of the Secretary of
each of the Borrowers, certifying that this Amendment has been duly authorized
by the Boards of Directors of such Borrower; and

 

(d)           the Lender shall have received a favorable written opinion
(addressed to the Lender and dated as of the date hereof) of Lynch, Brewer,
Hoffman & Fink, LLP, counsel to the Borrowers, with respect to this Amendment
and such other matters as the Lender may reasonably request.

 

5.             Conditions to Forming Equipment Term Loan Funding Date. The
Lender shall fund the first draw of the Forming Equipment Term Loan upon the
satisfaction of the following conditions precedent:

 

(a)           All of the conditions to the Second Amendment Effective Date shall
have been satisfied, or waived by the Lender in accordance with Section 10.2 of
the Credit Agreement; and

 

(b)           The Lender shall have received a letter of credit for the account
of R+S Technik GmbH in favor of the Lender, in the amount of at least US
$512,408.00, drawn on a bank acceptable to the Lender, and confirmed by a United
States bank acceptable to the Lender, and otherwise in form and substance
satisfactory to the Lender.

 

6.             Miscellaneous.

 

(a)           Except as specifically amended hereby, all of the terms and
provisions of the Credit Agreement, the other Loan Documents and all related
documents, shall remain in full force and effect.

 

(b)           This Amendment may be executed in any number of counterparts, each
of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute one instrument.  Delivery of an executed
signature page hereto by facsimile transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

(c)           This Amendment shall be governed by the laws of The Commonwealth
of Massachusetts and shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  This Amendment
shall be deemed to be a sealed instrument as of the date first above written.

 

(d)           The Borrowers shall reimburse the Lender for all reasonable costs
and expenses, including reasonable legal fees and disbursements, incurred by the
Lender in connection with this Amendment and the transactions contemplated
hereby.

 

 

[The remainder of this page is intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal by their respective authorized officers as of the day and
year first above written.

 

 

BORROWERS

 

 

 

UFP TECHNOLOGIES, INC.

 

 

 

By:

        /s/ Ronald J. Lataille

 

 

Name: 

Ronald J. Lataille

 

Title:

Treasurer

 

 

 

 

 

 

 

MOULDED FIBRE TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

        /s/ Ronald J. Lataille

 

 

Name: 

Ronald J. Lataille

 

Title:

Treasurer

 

 

 

 

 

 

 

SIMCO INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

        /s/ Ronald J. Lataille

 

 

Name: 

Ronald J. Lataille

 

Title:

Treasurer

 

 

 

 

 

 

 

SIMCO AUTOMOTIVE TRIM, INC.

 

 

 

 

 

 

 

By:

         /s/ Ronald J. Lataille

 

 

Name: 

Ronald J. Lataille

 

Title:

Treasurer

 

 

 

 

 

 

 

LENDER

 

 

 

 

FLEET CAPITAL CORPORATION, as Lender

 

 

 

 

 

 

 

By:

        /s/ Daniel P. Corcoran, Jr.

 

 

Name: 

Daniel P. Corcoran, Jr.

 

Title:

SVP

 

 

Second Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A-4

FORMING EQUIPMENT TERM NOTE

 

Up to $1,500,000

 

June 28, 2004

 

 

FOR VALUE RECEIVED, the undersigned, UFP Technologies, Inc., a Delaware
corporation, Moulded Fibre Technology, Inc., a Maine corporation, Simco
Industries, Inc., a Michigan corporation, and Simco Automotive Trim, Inc., a
Michigan corporation, as joint and several borrowers, (collectively the
“Borrowers”), promise to pay to the order of FLEET CAPITAL CORPORATION (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below the principal sum of

 

ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000),

 

or, if less, the principal amount of, and interest accrued on, the Forming
Equipment Term Loan made by the Lender from time to time pursuant to that
certain Credit and Security Agreement dated as of February 28, 2003, as amended
by that certain First Amendment to Credit Agreement dated as of March 24, 2004
and that certain Second Amendment to Credit Agreement dated as of June 28, 2004
(together with all amendments and other modifications, if any, from time to time
hereafter made thereto, the “Credit Agreement”) among the Borrowers, the
Guarantors named therein, and the Lender.  This Forming Equipment Term Note is
being executed and delivered by the Borrowers pursuant to subsection 2.2A(e) of
the Credit Agreement.  Capitalized terms used herein and not defined herein
shall have the meanings ascribed to them in the Credit Agreement.

 

The Borrowers are obligated to make regularly scheduled payments of principal to
the Lender as provided in subsection 2.2A(c) of the Credit Agreement.  In
addition, the unpaid principal amount of this Forming Equipment Term Note from
time to time outstanding is subject to mandatory prepayment from time to time as
provided in the Credit Agreement and shall bear interest as provided in the
Credit Agreement.  All payments of principal and interest on this Forming
Equipment Term Note shall be payable in lawful currency of the United States of
America in immediately available funds to the Lender.

 

This Forming Equipment Term Note is entitled to the benefits of, and evidences
obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Forming Equipment Term Note and for a
statement of the terms and conditions on which the Borrowers are permitted and
required to make prepayments and repayments of principal of the obligations
evidenced hereby and on which such obligations may be declared to be immediately
due and payable.

 

THIS FORMING EQUIPMENT TERM NOTE SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REFERENCE
TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

 

--------------------------------------------------------------------------------


 

The Borrowers hereby waive all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Forming Equipment Term Note.

 

IN WITNESS WHEREOF, the undersigned Borrowers have executed this Forming
Equipment Term Note under seal as of the day and year first above written.

 

 

 

UFP TECHNOLOGIES, INC.

 

 

 

 

 

By:

        /s/ Ronald J. Lataille

 

 

Name: 

Ronald J. Lataille

 

Title:

Treasurer

 

 

 

 

MOULDED FIBRE TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

        /s/ Ronald J. Lataille

 

 

Name: 

Ronald J. Lataille

 

Title:

Treasurer

 

 

 

 

SIMCO INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

        /s/ Ronald J. Lataille

 

 

Name: 

Ronald J. Lataille

 

Title:

Treasurer

 

 

 

 

SIMCO AUTOMOTIVE TRIM, INC.

 

 

 

 

 

 

 

By:

         /s/ Ronald J. Lataille

 

 

Name: 

Ronald J. Lataille

 

Title:

Treasurer

 

--------------------------------------------------------------------------------